            Case 1:20-cv-06472-VEC Document 7 Filed 08/31/20 Page 1 of 2

                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 8/31/2020
 -------------------------------------------------------------- X
 JOHN KEATLEY,                                                  :
                                                                :
                                              Plaintiff,        :
                                                                :     20-CV-6472 (VEC)
                            -against-                           :
                                                                :           ORDER
                                                                :
 WARNER MUSIC INC. d/b/a ADAMUSIC.COM, :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, District Judge:

        This case, involving claims under the Copyright Act, 17 U.S.C. § 101 et seq., has been

assigned to this Court for all purposes. In the Court’s experience, cases involving copyright

claims often benefit from early resolution.

        To that end, prior to a Rule 16(b) case management conference, the Court is referring this

case to Magistrate Judge Robert W. Lehrburger for a settlement conference. No later than one

week after the conclusion of settlement efforts in this case, the parties are directed to notify the

Court whether they successfully resolved the case without need for further litigation.

        To facilitate prompt settlement, the Court ORDERS:

        1. Plaintiff to file proof of service no more than three days after service has been

             effected.

        2. Plaintiff to file the AO 121 Copyright Form no later than three days after service has

             been effected.

        3. Plaintiff to produce to Defendant(s), by the earlier of 1) 14 days after service of

             process or 2) three business days in advance of any mediation session, copies of

             records sufficient to show the royalty paid the last three times the picture that is at
        Case 1:20-cv-06472-VEC Document 7 Filed 08/31/20 Page 2 of 2




         issue in this case was licensed, as well as the number of times the picture was

         licensed in the last five years; if the picture at issue has never been licensed, Plaintiff

         must expressly certify that fact to Defendant(s) as part of Plaintiff’s production.

      4. Defendant(s) to file a notice of appearance within 14 days of the service of process.

         Upon a Defendant’s timely filing of a notice of appearance, the deadline for that

         Defendant to answer or otherwise respond to the Complaint shall be extended until 30

         days after the settlement conference. If Plaintiff has effected service on a Defendant,

         and that Defendant has failed to appear in the case or respond to the Complaint,

         Plaintiff must move for a default judgment against that Defendant in accordance with

         this Court’s Individual Practices no later than 45 days after the date of the service of

         the Complaint.




SO ORDERED.

                                                       _____________________________
                                                     _________________________________
Date: August 31, 2020                                                 CAPR
                                                           VALERIE CAPRONI RONI
      New York, NY                                       United States District Judge




                                                 2
